Title: From George Washington to John Price Posey, 12 January 1787
From: Washington, George
To: Posey, John Price



Sir,
Mount Vernon 12th Jany 1787.

It will not be difficult for you to conceive my surprise when I inform you that after waiting near three years since my return

home in expectation that an account would be rendered me of the management of my Estate below; & calling, with some degree of astonishment, on Mr Hill for this neglect, to find by his answer lately received, that the accounts had been settled years ago with you, & not only the produce of that Estate paid into your hands, but that other considerable sums of money which he had collected for me from Mr Newton of Norfolk, for Flour, Fish &c. sent him from my Estate in this County to dispose of on commission had gone this way also.
If it had been inconvenient for you to have delivered me my money, would it not have been right to have given me the accot & to have informed me of the circumstances which had occasioned the detention of it? Strange and unaccountable as this conduct is, I shall for the present (as I am entirely in the dark with respect to this business) content myself with requesting that the accounts & papers which were put into your hands for my use by Mr Hill, may be returned either to him or me, with a statement of any transactions of your own on my account, previously or subsequent thereto, that I may know how to come to a final settlement with Mr Hill.
This request, I expect will meet no denial or delay: reason, Justice & every other consideration call upon you for a compliance therewith. I am Sir Your hble Servt

G: Washington

